Citation Nr: 0821862	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type I diabetes mellitus with retinopathy, 
nephropathy, and impotence, currently evaluated as 20 percent 
disabling, to include the issue of whether separate 
evaluations are warranted for any diabetic complications.  


REPRESENTATION

Appellant represented by:	Susan Paczak


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
November 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, recharacterized the veteran's diabetic 
disorder as Type I diabetes mellitus with impotence, 
continuing the 20 percent evaluation in effect for that 
disability; and granted service connection for diabetic 
nephropathy, and assigned a noncompensable evaluation for 
that disability.  In July 2003, the RO recharacterized the 
veteran's diabetic disorder as Type I diabetes mellitus with 
mononeuropathy, retinopathy, and impotence, continuing the 20 
percent evaluation for that disability.  In March 2004, the 
RO recharacterized the veteran's diabetic disorder as Type I 
diabetes mellitus with retinopathy and impotence, continuing 
the 20 percent evaluation for that disability; and granted 
service connection for right lower extremity peripheral 
neuropathy and left lower extremity peripheral neuropathy, 
and assigned 10 percent evaluations for those disabilities.  

In January 2006, the Board remanded the veteran's claim in 
order to afford the veteran an additional examination of his 
diabetes mellitus and to associate additional medical records 
with the claims file.  At that time, the Board also 
recharacterized the issue on appeal as entitlement to an 
increased disability evaluation for the veteran's Type I 
diabetes mellitus with retinopathy and impotence, currently 
evaluated as 20 percent disabling, to include the issue of 
whether separate evaluations are warranted for any diabetic 
complications.  

The veteran presented testimony at a Videoconference hearing 
in December 2004 before the undersigned Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
folder.  
The veteran has also made claims of peripheral neuropathy of 
the upper extremities.  The Board refers these issues back to 
the RO for appropriate action.  

As a final administrative matter, the Board notes that the 
veteran's representative has indicated that the veteran is 
satisfied with the ratings assigned to his service-connected 
disabilities of peripheral neuropathy of the left lower 
extremity and the right lower extremity.  See December 2004 
hearing transcript, p. 1.  Therefore the Board will refrain 
from discussing these issues.  


FINDING OF FACT

Throughout the rating period on appeal, the evidence of 
record demonstrates that the veteran's type I diabetes 
mellitus requires insulin and a restricted diet, and 
manifests itself in noncompensable complications of 
impotence, nephropathy, and retinopathy.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for type 1 diabetes mellitus, with impotence, 
nephropathy, and retinopathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.129, 4.130, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  


According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the veteran was provided pertinent information 
in an April 2008 VCAA notice letter.  Specifically, the 
veteran was informed that a disability rating and effective 
date would be assigned in the event that he was awarded the 
benefit sought.  He was also asked to submit any evidence in 
his possession pertaining to the claim.  The letter informed 
the veteran of the need to provide on his own, or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment.  He was told that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, the letter provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

Other letters were sent to the veteran prior to 2008 that 
satisfied other parts of VA's duty to notify.  An August 2006 
letter asked him for information as to where he had received 
treatment for his condition and asked him to provide releases 
for VA to request any private treatment records.  He was also 
informed that he could submit such evidence himself directly 
to VA.  He was asked to provide any relevant information in 
his possession to VA.  A similar letter was sent to him in 
January 2007, again requesting that he complete releases 
authorizing VA to request any relevant private treatment 
records.  That letter also advised him of VA's duty to assist 
him in developing his claim.

The Board acknowledges that the April 2008 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability.  In addition, the 
record does not reflect that the veteran was issued VCAA 
notice that informed him of what evidence was required to 
substantiate his claim.   The Board further recognizes April 
2008 letter was not issued prior to the unfavorable AOJ 
decision that is the basis of this appeal, as required by 38 
U.S.C.A. § 5103(a).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Board finds that the veteran has not been 
prejudiced by the lack of adequate VCAA notice.  See Sanders 
v. Nicholson, 487 F.3d 881.  The record reflects that in a 
March 2004 Statement of the Case (SOC), the veteran was 
informed of what evidence was required to substantiate his 
claim, of his and VA's respective duties for obtaining 
evidence.  The SOC also provided the veteran with the 
relevant diagnostic codes for evaluating the disability at 
issue, including a description of the rating formula for all 
possible higher ratings.  Although the SOC cannot be used as 
a substitute for a VCAA letter, it can show that the veteran 
had knowledge of the relevant criteria.  As such, any defect 
in notice was cured by the veteran's actual knowledge of the 
information and evidence necessary to substantiate the claim 
for an increased evaluation for the service-connected 
disability at issue.

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, in a May 2003 letter to 
VA, the veteran's attorney specifically argued application of 
the facts under the pertinent diagnostic code.  She also 
argued the veteran's symptoms warranted a higher rating at 
his hearing before the Board, as well as argued he was 
entitled to separate ratings at that hearing.  As the Board 
finds veteran and his attorney had actual knowledge of the 
legal requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  

Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, the veteran 
was afforded a Videoconference hearing in December 2004 and a 
notice letter in April 2008.  While the veteran's claim was 
not readjudicated subsequent to the April 2008 notice, the 
veteran did not submit any additional evidence relevant to 
the claims adjudicated herein after the letter was sent to 
him, so the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See generally Medrano v. Nicholson, 21 Vet App 
165 (2007).   It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of these issues.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal. See Sanders, supra.

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the record contains the veteran's service 
treatment records, as well as post-service treatment records 
and reports from the Pittsburg VA Medical Center (VAMC).  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder and the veteran 
was afforded VA examinations in March 2003, March 2007, and 
January 2008.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


The veteran asserts that throughout the appeal period he 
warrants a disability rating higher than 20 percent for his 
Type I diabetes mellitus with retinopathy and impotence.  He 
also maintains that separate evaluations are warranted for 
his diabetic complications.  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

As previously established, the veteran is currently assigned 
a 20 percent evaluation for Type I diabetes mellitus with 
retinopathy and impotence, under Diagnostic Code 7913.  
Diagnostic Code 7913 provides that a 20 percent rating is 
warranted where the evidence demonstrates that the disability 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and a restricted diet.  In order to be entitled to the 
next-higher 40 percent evaluation, it must be shown that the 
disability requires insulin, restricted diet and regulation 
of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  The treatment records indicate that the veteran 
has uncontrolled diabetes mellitus, but this is due to his 
noncompliance with treatment and dietary restrictions, not 
due to the severity of the disease.  Rather, when he complies 
with treatment, a combination of oral medications and 
restricted diet have controlled the veteran's diabetes 
mellitus.  

While the veteran stated in his March 2003 VA examination 
that his physician had told him not to do heavy lifting, 
there is no indication in treatment records that an actual 
regulation of activities was required for treatment of his 
diabetes mellitus.  The veteran's statement in and of itself 
cannot be the basis of a higher evaluation.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  It is well-established 
by many documents in the record, including the March 2003 and 
January 2008 VA examinations, that the veteran is insulin 
dependent.  The March 2003 examination report also indicated 
that the veteran is on an 1800 calorie diet.   However, 
insulin dependence and a restricted diet are already 
contemplated in the currently assigned 20 percent evaluation 
in effect throughout the rating period on appeal.  Therefore, 
the 20 percent rating is found to appropriately reflect the 
severity of the veteran's disability picture.  Thus, an 
evaluation in excess of 20 percent under Diagnostic Code 7913 
for the veteran's Type 1 diabetes mellitus is not warranted.

The Board must also consider whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  According to Note (1), 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).

The record reflects that the veteran has impotence, which is 
associated with his service-connected diabetes mellitus.  
Under Diagnostic Code 7522, a 20 percent evaluation is 
warranted when the veteran suffers from deformity of the 
penis, with loss of erectile power.  In addition, 
consideration of special monthly compensation is merited 
under this Code.  The Board notes that there is no schedular 
rating for loss of erectile power alone.  In other words, 
loss of erectile power without penis deformity does not 
warrant a compensable rating, aside from any special monthly 
compensation which may be granted.  38 C.F.R. § 4.115b, DC 
7522 (2007).  At a March 2003 VA examination, the veteran 
relayed that he could not reach erection and was unable to 
penetrate the vagina or ejaculate.  He achieved some success 
with injections, but quit taking the medication because he 
could not tolerate the injections.  Viagra was tried, but 
with no response.  However, there is no evidence that the 
veteran suffers from any deformity of the penis.  As a 
result, the veteran does not meet the criteria for a separate 
20 percent evaluation for impotence.  He has been receiving 
special monthly compensation since 1995 for loss of use of a 
creative organ. 

Evidence demonstrates that the veteran also suffers from 
diabetic nephropathy. Nephropathy is evaluated under 
Diagnostic Code 7541 for renal involvement in diabetes 
mellitus and is rated as a renal dysfunction.  The criteria 
for a renal dysfunction provide that a noncompensable 
evaluation is for assignment with evidence of albumin and 
casts with a history of acute nephritis or hypertension 
noncompensable under Diagnostic Code 7101.  The next higher 
30 percent evaluation contemplates constant albumin or 
recurring with hyaline and granular casts or red blood cells, 
or transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

The Board finds that in this case the medical evidence does 
not show a separate rating is warranted for nephropathy.  
Albumin is the presence of protein in the urine.  In 2002, 
microalbumin was shown, as commented on in the March 2003 VA 
examination report.  At that examination, elevated urine 
microalbumin was also present.  A VA outpatient record dated 
in April 2003 noted elevated urine microalbumin.  The 
veteran's albumin level was also elevated at his March 2007 
VA examination.  Considering that the albumin level was 
elevated over a period of at least 4 years, this reasonably 
satisfies the rating criteria that it be recurring or 
constant.  However, for a compensable - 30 percent - rating, 
the evidence would also need to show that the albumin was 
accompanied by hyaline and granular casts or red blood cells.  
The medical evidence does not indicate such findings are 
present.  Therefore, a separate compensable rating is not 
warranted for renal dysfunction secondary to diabetes 
mellitus.



Diagnostic Code 7101 provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104.  In this case, VAMC treatment records dated 
March 16, 2005 indicate that the veteran has been diagnosed 
with hypertension and takes medication to control this 
disability.  

During the pendency of the appeal, the veteran's blood 
pressure has also been measured on many occasions.  The 
highest reading (200/114) was shown when the veteran was 
hospitalized in September 2005 following a cocaine "binge."  
All other blood pressure readings have been significantly 
lower.  There were no other systolic pressure readings higher 
than 160; in fact, they predominantly stayed under 150.  
There was only one diastolic pressure of 100 (in March 2005), 
with all others under 100 during the appeal period.  In fact, 
many medical records indicate the veteran had hypotension 
(low blood pressure).  Furthermore, while the veteran is on 
mediation to control his disability, there is no showing that 
the veteran had diastolic readings predominantly 100 or more 
prior to being placed on the medication.  The veteran has not 
demonstrated hypertension to a compensable degree under 
Diagnostic Code 7101. 

Finally, the veteran also suffers from diabetic retinopathy.  
Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2007).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity. In this case, the 
veteran underwent an eye examination in March 2007.  At that 
time, the retinal exam revealed moderate nonproliferative 
diabetic retinopathy with scattered hemorrhages and 
microaneurysms about the fundus of both eyes.  As there is no 
evidence of damage to the retina, the veteran's retinopathy 
is rated on the basis of impairment of visual acuity.  In 
that case, the best distant vision after the best correction 
by glasses will be the basis for rating. 38 C.F.R. § 4.75, 
4.84a, Codes 6063-6079 (2007).  At the March 2007 
examination, at distance with correction the veteran could 
see 20/20 -1 in the right eye and 20/25 in the left eye.  In 
order to warrant a 10 percent evaluation under Diagnostic 
Codes 6063-6079, vision must be 20/40 in one eye and 20/50 in 
the other.  As such, the veteran has not shown to warrant a 
separate compensable evaluation for his diabetic retinopathy 
at this time.  

Therefore, the veteran's currently assigned 20 percent rating 
for his type 1 diabetes mellitus is appropriate and there is 
no basis for a higher evaluation or for separate compensable 
evaluations for the complications of impotence, nephropathy, 
or retinopathy.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  However, after careful consideration, 
the Board finds that the preponderance of the evidence in 
this case falls against the claims, making the benefit of the 
doubt rule inapplicable.  


ORDER

Entitlement to an increased disability evaluation for the 
veteran's Type I diabetes mellitus with retinopathy, 
nephropathy, and impotence, currently evaluated as 20 percent 
disabling, to include separate compensable evaluations are 
for any diabetic complications, is denied.  



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


